Order entered January 18, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00534-CV

                 STEWART TITLE GUARANTY COMPANY, Appellant

                                            V.

              JOHN & LUCY MIMS, HELEN COTTON RAGLAND, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-14112

                                         ORDER
        Appellant’s October 3, 2012 motion for leave to file response to sur-reply brief is

GRANTED and the response tendered on October 3, 2012 is ORDERED filed as of the date of

this order.


                                                   /s/   MICHAEL J. O'NEILL
                                                         JUSTICE